


















PIONEER ENERGY SERVICES CORP.
NONQUALIFIED RETIREMENT
SAVINGS AND INVESTMENT PLAN














--------------------------------------------------------------------------------




PIONEER ENERGY SERVICES CORP
NONQUALIFIED RETIREMENT SAVINGS AND INVESTMENT PLAN


PREAMBLE
WHEREAS, Pioneer Energy Services Corp. (the “Company”) desires to establish the
Pioneer Energy Services Corp. Nonqualified Retirement Savings and Investment
Plan (the “Plan”) to comply with Section 409A of the Internal Revenue Code and
make other conforming changes.
NOW, THEREFORE, Pioneer Energy Services Corp. hereby establishes the Plan,
effective April 1st, 2013, as follows:
ARTICLE I
INTRODUCTION
1.1.Name. The name of the Plan is the Pioneer Energy Services Corp. Nonqualified
Retirement Savings and Investment Plan.
1.2.Purpose. The purpose of the Plan is to make available to Eligible Employees
a nonqualified, deferred compensation program that meets the requirements of
Section 409A of the Code for amounts subject to the provisions thereof. The Plan
is not, and is not intended to be, a qualified plan for federal income tax
purposes. The Company acknowledges that the Plan is an “employee pension benefit
plan” within the meaning of Section 3(2) of ERISA, as amended from time to time.
The Plan is intended to be an unfunded plan maintained “primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” which is eligible for the exemptions applicable to
such plans under Title I of ERISA.
1.3.Effective Date. The effective date of the Plan, is April 1st, 2013.






--------------------------------------------------------------------------------




ARTICLE II
DEFINITIONS
2.1.Accounts. The notional accounts described in Sections 4.1, 5.1 and 5.2.
2.2.Administrative Committee. The committee as defined in Section 9.5.
2.3.Affiliate. Any affiliate of the Company as determined by the Board.
2.4.Annual Account. An amount equal to the following: (a) The sum of the
Participant's Annual Deferral Amount and Discretionary Employer Contribution
Amount for a Plan Year, plus (b) any amounts credited or debited to such Amounts
pursuant to this Plan, less (c) any portion of the Annual Account which has been
distributed to the Participant or his or her beneficiary pursuant to this Plan.
2.5.Annual Deferral Amount. That portion of a Participant's Base Salary, Bonus
earned for a Plan Year or Restricted Stock Unit that a Participant defers in
accordance with Article IV for a Plan Year.
2.6.Base Salary. A Participant's annual base compensation (including
commissions) payable by an Employer for services performed during a calendar
year. Base Salary shall not include distributions from a nonqualified plan,
bonus and incentive payments, overtime, stock options and other equity
compensation grants, relocation expenses, non-monetary awards, director and
other fees, fringe benefits (including without limitation vacation time paid but
not taken), expense reimbursements and automobile and other allowances (or such
other or different items as may be established by the Administrative Committee,
in its sole discretion, prior to the Plan Year). Base Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant under all qualified or nonqualified plans of any Employer and shall
be calculated to include amounts not otherwise included in the Participant's
gross income under Code Sections 125, 402(e)(3) or 402(h).
2.7.Board. The Company's Board of Directors.
2.8.Bonus. Any compensation, in addition to Base Salary, payable to a
Participant under (a) any management incentive plan maintained by an Employer;
or (b) such other or different bonus or incentive arrangements as may be
provided by the Administrative Committee in its sole discretion in the
applicable deferral election forms for the year.
2.9.Code. The Internal Revenue Code of 1986, as amended from time to time and
any regulations thereunder.




--------------------------------------------------------------------------------




2.10.Company. Pioneer Energy Services Corp. and any successor to such company
whether by merger, consolidation, liquidation or otherwise.
2.11.Director. Director shall mean a non-employee director who is on the Board
of Directors.
2.12.Director Fees. Retainer fees, meeting fees or other fees received by a
Director.
2.13.Discretionary Employer Contribution Account. The account established on an
Employer's books and records under Section 5.1.
2.14.Discretionary Employer Contribution Amount. The amount, if any, credited to
a participant in accordance with Section 5.1.
2.15.Eligible Employee. An Employee (or Director) who is eligible to participate
in the Plan as provided in Section 3.1.
2.16.Employee. Any management or highly compensated employee of an Employer.
2.17.Employee Deferral Account. The account established on an Employer's books
and records under Section 4.1.
2.18.Employer. The (a) Company and (b) any Affiliate designated by the Board or
its Compensation Committee as participating in the Plan (and any successor to
such Affiliate whether by merger, consolidation, liquidation or otherwise).
2.19.ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.
2.20.Investment Fund. Any investment fund (such as a mutual fund) or indices
selected by the Administrative Committee, in its sole discretion, for the
purpose of crediting or debiting investment gain or loss to Participant
Accounts. The Administrative Committee may, in its sole discretion, change,
delete or add to the Investment Funds available under the Plan at any time.
2.21.Participant. Any (a) Eligible Employee who is participating in the Plan in
accordance with Section 3.2 ,(b) Employee or former Employee who has an Account
hereunder and (c) any Director who is participating in the Plan in accordance
with Section 3.2.




--------------------------------------------------------------------------------




2.22.Performance-Based Compensation. Compensation the entitlement to or amount
of which is contingent on the satisfaction of pre-established organizational or
individual performance criteria relating to a performance period of at least 12
consecutive months, as determined by the Administrative Committee in accordance
with Treas. Reg. Section 1.409A-1(e).
2.23.Plan. The Pioneer Energy Services Corp. Non-Qualified Retirement Savings
and Investment Plan, as set forth herein and as amended from time to time.
2.24.Plan Year. The Plan's annual accounting period is the calendar year.
2.25.Restricted Stock Unit. Restricted Stock Unit (“RSU”) shall mean RSUs as
granted by Pioneer Energy Services Corp. RSUs shall also mean, without
limitation, any RSU granted whose amount or time of vesting is dependent upon
the performance of Pioneer Energy Services Corp..
2.26.Separation from Service. The severing of an individual's employment with
the Employer and all affiliates (within the meaning of Treas. Reg. Section
1.409A-1(h)(3)) for any reason other than death, as determined by the
Administrative Committee in accordance with Section 1.409A-1(h) and any other
applicable provisions of the regulations. In determining whether a Participant
has experienced a Separation from Service, the following rules shall apply:
(a)    A Participant shall be considered to have experienced a Separation from
Service when the facts and circumstances indicate that the Participant and his
or her Employer reasonably anticipate that either (i) no further services will
be performed for the Employer after a certain date, or (ii) that the level of
bona fide services the Participant will perform for the Employer after such date
(whether as an Employee or as an independent contractor) will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed by such Participant (whether as an Employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Employer if the Participant has been providing
services to the Employer less than thirty-six (36) months).




--------------------------------------------------------------------------------




(b)    If a Participant is on military leave, sick leave, or other bona fide
leave of absence, the employment relationship between the Participant and the
Employer shall be treated as continuing intact, provided that the period of such
leave does not exceed six (6) months, or if longer, for such period as the
Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. If the period of leave exceeds six (6) months
and the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship shall be considered to be
terminated for purposes of this Plan as of the first day immediately following
the end of such six (6) month period. In applying the provisions of this
paragraph, a leave of absence shall be considered a bona fide leave of absence
only if there is a reasonable expectation that the Participant will return to
perform services for the Employer.
(c)    A Participant who Separates from Service, as provided in this section,
following the attainment of age 65 or who is 60 with 5 years of service shall be
considered to have Retired.
2.27.Spouse. The person who by law is legally married to a Participant on the
date of determination.
2.28.Trust. The employer grantor trust, if any, established by the Company or
any Employer to which funds will be transferred in accordance with Section 6.2.
Such trust shall be subject to the claims of each Employer's creditors as
provided under the terms of the trust agreement.
2.29.Unforeseeable Financial Emergency. A severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant's Spouse, the Participant's beneficiary or the Participant's
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant's property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Administrative Committee, consistent with
Code Section 409A and any regulations or other guidance thereunder, based on the
relevant facts and circumstances.
2.30.Valuation Date. The last day of each Plan Year and such other dates as may
be established by the Administrative Committee in its sole discretion.




--------------------------------------------------------------------------------




ARTICLE III
PARTICIPATION
3.1.Eligibility. Any Employee or Director who has been designated by the Company
as eligible to participate under this Plan shall elect to become a Participant
as provided in Section 3.2.
3.2.Participation. An Eligible Employee or a Director shall, to the extent
consistent with Code Section 409A, commence participation as of the first day of
the following Plan Year (or other date designated by the Company); provided that
an Eligible Employee or Director shall not become a Participant hereunder until
the Eligible Employee or Director has met all enrollment requirements as may be
established by the Administrative Committee in its sole discretion consistent
with Section 409A.
ARTICLE IV
PARTICIPANT DEFERRALS
4.1.Elective Deferrals. Any Eligible Employee or Director may elect to defer
each Plan Year, as his or her Annual Deferral Amount, the receipt of such
percentage or amount as may be established by the Administrative Committee in
its sole discretion of his or her Base Salary earned during the year and Bonus
for that year regardless of when such amounts are payable, including without
limitation Director Fees, (less any required tax or other withholdings as
provided in the applicable election form) or Restricted Stock Units. Such
election shall be made in whole percentages (or as otherwise permitted by the
Administrative Committee in its sole discretion). Any Base Salary or Bonus,
Director Fees or Restricted Stock Units deferred under this Section 4.1 shall be
credited on the books and records of the Employer in an Employee Deferral
Account maintained in the name of the Eligible Employee or Director. Unless
otherwise determined by the Administrative Committee, a Participant shall be
permitted to defer up to 80% of their Base Salary; up to 100% of any Bonus or up
to 100% of any Restricted Stock Units, as permitted by 409A. Also, a Director
shall be permitted to defer up to 100% of their Director Fees or Restricted
Stock Units unless otherwise determined by the Administrative Committee.
4.2.Election To Defer Compensation.
(a)     A Participant's election to defer Base Salary or Bonus for a Plan Year
shall be submitted prior to January 1 of the Plan Year in which such amounts are
first earned (or at such earlier time as may be established by the
Administrative Committee in its sole discretion).




--------------------------------------------------------------------------------




(b)     Additionally, to the extent permitted by the Administrative Committee, a
Participant may elect to defer RSUs prior to their being granted or RSUs that
have a performance element as permitted under Code Section 409A and its
regulations.
(c)     Notwithstanding subsection (a) above, the Administrative Committee may,
in its sole discretion, permit a newly Eligible Employee or Director (to the
extent permitted under Code Section 409A and any regulations thereunder) to
submit his or her election for the year in which the Eligible Employee or
Director first becomes eligible to participate in the Plan within thirty (30)
days after the date on which he or she first became so eligible (or at such
earlier time as may be established by the Administrative Committee in its sole
discretion). Such election shall become effective as of the first pay period
after the date on which the election form is submitted to the Administrative
Committee.
(d)     Notwithstanding subsection (a) above, the Administrative Committee may,
in its sole discretion, permit an Eligible Employee (to the extent permitted
under Code Section 409A and any regulations thereunder) to submit an election to
defer any Bonus which qualifies as Performance-Based Compensation no later than
six (6) months before the end of the performance period (or at such earlier time
as may be established by the Administrative Committee in its sole discretion).
To be eligible to make such a deferral election, the Eligible Employee must have
continuously performed services for the Employer from the later of (1) the
beginning of the performance period, or (2) the date upon which the performance
criteria for such compensation are established, through the date upon which the
Eligible Employee makes the deferral election for such compensation. In no event
shall a deferral election submitted under this Section 4.2(c) be permitted to
apply to any amount of Performance-Based Compensation that has become readily
ascertainable.
(e)     All elections made in accordance with this Section shall be irrevocable
as of the last date such election may be made (or such earlier date as may be
established by the Administrative Committee in its sole discretion).
(f)     Notwithstanding subsection (e) above,
(i)    the deferral election of a Participant who is determined by the
Administrative Committee to be suffering from a disability (within the meaning
of Treas. Reg. Section 1.409A-3(j)(4)(xii)) shall, to the extent provided by the
Administrative Committee in its sole discretion consistent with Section
1.409A-3(j)(4)(xii), be cancelled for the remainder of the Plan Year during
which the Participant first suffers the disability; and




--------------------------------------------------------------------------------




(ii)    the deferral election of a Participant who has experienced an
Unforeseeable Financial Emergency shall, to the extent provided by the
Administrative Committee in its sole discretion consistent with Section
1.409A-3(j)(4)(viii), be cancelled for the remainder of the Plan Year during
which the Participant first experienced the Unforeseeable Financial Emergency.
To the extent permitted under Treas. Reg. Section 1.409A-3(j)(4)(viii), a
Participant's deferral elections under this Plan shall also be cancelled if the
Administrative Committee determines that such action is necessary for the
Participant to obtain a hardship distribution from a tax qualified plan pursuant
to Treas. Reg. Section 1.401(k)-1(d)(3).
4.3.Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
any elected deferral of Base Salary shall be withheld in equal amounts from each
payment thereof which is made during the year, as adjusted from time to time for
increases or decreases in Base Salary. Any deferral of a Bonus or Restricted
Stock Units shall be withheld at the time the Bonus is otherwise payable to the
Participant. These amounts shall be treated as the Participant's Annual Deferral
Amount for the Plan Year and credited to the Participant's Annual Account for
such Plan Year at the time such amounts would otherwise have been paid to the
Participant.
4.4.Vesting. A Participant's Employee Deferral Account shall be fully vested and
nonforfeitable at all times.
ARTICLE V
EMPLOYER CONTRIBUTION CREDITS
5.1.Discretionary Employer Contribution Credits. The Employer may, in its sole
discretion, make additional contributions in such amounts and at such times as
recommended by the Administrative Committee and approved by the Board or the
Compensation Committee of the Board. Such amounts shall be credited on the
Employer's books and records to the Discretionary Employer Contribution Account
maintained in the name of the Eligible Employee as of the date designated by the
Company in its sole discretion.
5.2.Vesting.
Each amount credited to a Participant's Discretionary Employer Contribution
Account (and allocable earnings) shall vest as determined by the Board or the
Compensation Committee of the Board.




--------------------------------------------------------------------------------




ARTICLE VI
ACCOUNTING AND ACCOUNT ADJUSTMENTS
6.1.Investment of Participant Accounts.
(a)     The Participant may, to the extent permitted by the Administrative
Committee in its sole discretion, elect one or more Investment Funds as the
deemed investment(s) for his or her Accounts. A Participant may elect to change
his or her Investment Fund elections at such times and in such manner as may be
established by the Administrative Committee in its sole discretion. If a
Participant does not make an election hereunder, the Participant's Accounts
automatically shall deemed to be invested in such Investment Fund(s) as
established by the Administrative Committee in its sole discretion.
(b)     The value of a Participant's Accounts shall be adjusted upward or
downward (on a pro rata basis) each Valuation Date to reflect any appreciation
or depreciation in value of the Investment Fund(s) in which the Participant's
Accounts are deemed to be invested under subsection (a) above since the last
Valuation Date. The value shall also be adjusted for any (i) all Participant and
Employer contribution credits made since the last Valuation Date and (ii)
payments made to the Participant (or his or her beneficiary) since that date.
6.2.Transfers to Employer Grantor Trust. The Employer may (but is not required
to) transfer to a Trust an amount equal to the amounts credited at any time to
Employee Deferral Accounts under Section 4.1, and Discretionary Employer
Contribution Accounts under Section 5.1 for its Employees at such time as it
deems appropriate. Title to and beneficial ownership of the assets of the Trust
shall at all times remain with the Employer and Participants shall not have any
property interest whatsoever in such assets.
6.3.Notice to Participants. The Administrative Committee shall periodically
provide statements to each Participant (at such times as it deems appropriate in
its sole discretion) setting forth the balance of the Participant's Accounts and
such other information as it deems appropriate.




--------------------------------------------------------------------------------




ARTICLE VII
PAYMENT OF PLAN BENEFITS
7.1.Form and Amount of Payments.
(a)     In connection with a Participant's election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account as follows:
(i)     Upon Retirement following Separation from Service, in the form of a lump
sum or annual installments of two (2) to fifteen (15) years; or
(ii)     As a scheduled distribution on a specified date as provided by Internal
Revenue Code Section 409A which shall occur prior to a Separation of Service.
If a Participant does not make any election with respect to the payment of an
Annual Account, the Participant shall be deemed to have elected to receive such
Annual Account in a lump sum. Also, if the Participant has a Separation of
Service without reaching Retirement, their account balance shall be paid in the
form of a lump sum. Additionally, to the extent that a Participant is a
“specified employee” as determined as required by Section 409A shall not receive
a distribution, following their Separation of Service for at least six months
following their Separation of Service. Any subsequent distributions as a result
of a Participant's election to be paid upon Retirement shall be made as provided
by this Plan.
(b)     The determination of the amount to be distributed under this Section
shall be based upon the value of the Participant's vested Accounts as of the
last Valuation Date preceding the date of distribution, determined in accordance
with Section 6.1. The amount of each installment payment hereunder shall be
determined by dividing the value of the Accounts as of the last Valuation Date
by the number of installments if any remaining to be paid (including the current
installment).
(c)     Any payments to be made hereunder, payment shall be paid on or about
February 15 of each year.
7.2.Number/Form of Distribution Options. Notwithstanding the foregoing, the
Administrative Committee may, in its sole discretion consistent with Code
Section 409A, limit the number or forms of distributions that a Participant may
elect to have under Section 7.1.




--------------------------------------------------------------------------------




7.3.Further Deferrals. Notwithstanding Sections 7.1, a Participant may, to the
extent permitted by the Administrative Committee in its sole discretion
consistent with Code Section 409A and any regulations thereunder, elect to
further defer the date when payment of his or her Accounts are made, provided
that --
(a)     the election is made more than 1 year prior to the date payment is
otherwise scheduled to begin;
(b)     the election does not become effective for 12 months;
(c)     the date on which payment is to begin is delayed for at least 5 years;
and
(d)     the election meets such other or different requirements as may be
determined by the Administrative Committee to be necessary to comply with Code
Section 409A.
7.4.Withdrawals for Unforeseeable Financial Emergencies.
(a)     In the event of an Unforeseeable Financial Emergency, the Participant
may, to the extent permitted by the Administrative Committee in its sole
discretion, apply for payment of all or a part of his or her vested Account as
may be necessary to satisfy the Unforeseeable Financial Emergency.
(b)     The Administrative Committee shall have the authority, in its sole
discretion, to approve a payment under subsection (a) above. The payment shall
not exceed the lesser of (i) the vested portion of the Participant's Accounts,
valued as of the close of business on or around the date on which the amount
becomes payable, as determined by the Administrative Committee in its sole
discretion, or (ii) the amount necessary to satisfy the Unforeseeable Financial
Emergency, plus amounts reasonably necessary to pay taxes reasonably anticipated
as a result of the distribution. Such payment shall be made in a lump sum no
later than sixty (60) days after the Administrative Committee's decision to
approve the payment.
(c)     Notwithstanding the foregoing, a Participant may not receive a payment
under subsection (a) above to the extent that the Unforeseeable Financial
Emergency is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant's assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (iii) by suspension of deferrals under this Plan (to the extent
permitted under Code Section 409A).




--------------------------------------------------------------------------------




ARTICLE VIII
DEATH BENEFITS
8.1.Form and Payment of Death Benefits.
(a)     Upon a Participant's death, the Participant's vested Accounts, if any,
shall be paid to the Participant's beneficiary (determined in accordance with
Section 8.2) in a single lump sum payment. Payment of such death benefits shall
be made within ninety (90) days following the Participant's date of death.
(b)     The amount of the death benefit to be paid to a beneficiary hereunder
shall be determined in accordance with Section 7.
8.2.Participant's Beneficiary.
(a)     If a Participant is married at the time of his or her death, the
Participant's beneficiary shall be his or her Spouse, unless the Participant
names another beneficiary in accordance with subsection (c) below and the named
beneficiary is alive (or, in the case of a trust, in existence) on the
Participant's date of death.
(b)     If a Participant is not married at the time of his or her death, the
Participant's beneficiary shall be the individual or trust the Participant has
designated in accordance with subsection (c) below prior to his or her death. If
the Participant dies without naming a beneficiary or if the named beneficiary is
no longer living (or, in the case of a trust, in existence) on the Participant's
date of death, the Participant's beneficiary shall be his or her estate.
(c)     A Participant may make a beneficiary designation (or change a prior
designation) as provided in subsection (a) or (b) above at any time prior to his
or her death by delivery of a written designation to the Administrative
Committee (on such forms or in such other manner as may be required or permitted
by the Administrative Committee). Both individuals and trusts may be designated
as beneficiaries under this Section.
8.3.Proper Beneficiary. If there is a dispute as to the proper beneficiary to
receive payment hereunder, the Employer shall, to the extent consistent with
Code Section 409A and any regulations thereunder, have the right to withhold
such payment until the matter is finally resolved or adjudicated; provided, that
any payment made in good faith by the Employer shall fully discharge the
Employer, Company and Administrative Committee from all further obligations with
respect to that payment.




--------------------------------------------------------------------------------




ARTICLE IX
PLAN ADMINISTRATION
9.1.Administration. The Administrative Committee shall, from time to time,
establish such rules, forms and procedures for the administration of the Plan as
it deems appropriate. The Administrative Committee shall have full discretionary
power and authority to interpret, construe and administer this Plan and to
delegate all or a part of its duties and responsibilities hereunder. The
interpretation and construction of the Plan by the Administrative Committee (or
its delegate), and any action taken hereunder, shall be final, binding and
conclusive upon all parties in interest. Neither the Administrative Committee
nor any of its agents or employees shall be liable to any person for any action
taken or omitted to be taken in connection with the interpretation, construction
or administration of this Plan, so long as such action or omission to act is
made in good faith.
9.2.Determination of Benefits. The Administrative Committee shall make all
determinations as to the rights to benefits under this Plan. Subject to and in
compliance with the specific procedures contained in the applicable regulations
under ERISA: (a) Any decision by the Administrative Committee denying a claim by
a Participant or his beneficiary for benefits under this Plan shall be stated in
writing and delivered or mailed to the Participant or beneficiary; (b) each such
notice shall set forth the specific reasons for the denial, written in a manner
that is intended to be understood by the claimant; and (c) the Administrative
Committee shall afford a reasonable opportunity to the Participant or
beneficiary for a full and fair review of the decision denying such claim. The
benefit claims procedures then in effect under Section 503 of ERISA, as amended,
and any regulations thereunder, shall be followed by the Administrative
Committee in making any benefit determinations under this Plan. All
interpretations, determinations and decisions of the Administrative Committee
with respect to any claim hereunder shall be made in its sole discretion and
shall be final and conclusive.
9.3.Liability for Benefit Payments. The obligation to pay a Participant's
benefits under the Plan shall, at all times, be the sole and exclusive liability
and responsibility of the Employer that was responsible for the credits made to
his or her Accounts under the Plan, but only to extent of such credits and any
applicable appreciation or depreciation determined in accordance with Section
6.1(b). No other Employer or other person or entity shall be liable for such
payments.
9.4.Expenses. Unless the Company otherwise directs, the expenses of
administering the Plan and any Trust shall be borne by each Employer on a
proportionate basis as determined by the Administrative Committee.




--------------------------------------------------------------------------------




9.5.Administrative Committee. The Plan shall be administered by an
Administrative Committee consisting of at least three (3) members as may be
appointed by the Company's Chief Executive Officer (“CEO”). Members of the
Administrative Committee may be Participants. The CEO may appoint, remove or
replace members of the Committee at any time upon advance notice. No amendment
shall be made to this Article or other Plan provisions regarding Administrative
Committee authority under the Plan without prior approval by the Administrative
Committee.
9.6.Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Administrative Committee against any and all claims, loss,
damage, expense or liability arising from any action or failure to act with
respect to this Plan on account of such person's service on the Administrative
Committee, except in the case of willful misconduct.
ARTICLE X
GENERAL PROVISIONS
10.1.Amendment, Suspension and Termination.
(a)     The Company reserves the right to amend the Plan by action of the Board
or the Compensation Committee of the Board; provided, that the Company's CEO and
Administrative Committee may amend the Plan without such prior authorization in
the following circumstances:
(i)    The Company's CEO may amend the Plan in any respect to the extent that
the amendment does not result in an annual increase in the cost of maintaining
the Plan in excess of $250,000.
(ii)    The Administrative Committee may, to the extent that the amendment does
not result in an annual increase in the cost of maintaining the Plan in excess
of $100,000, amend the Plan to:
(A)    Correct any defect, supply any omission or reconcile any inconsistency in
order to carry out the intent and purposes of the Plan;
(B)    Maintain the Plan's status as a “top-hat” plan for purposes of ERISA; or
(C)    Comply with applicable law or Internal Revenue Service regulations.




--------------------------------------------------------------------------------




Any amendment adopted by the Administrative Committee may be signed by any
member of the Committee. Notwithstanding the foregoing, no amendment shall
deprive a Participant of his or her Accounts hereunder determined as of the date
of such amendment.
(b)     Each Employer reserves the right by action of its board of directors (or
by such other means as may be prescribed by the Board or the Compensation
Committee of the Board) to withdraw from the Plan with respect to its Eligible
Executives and Participants or suspend the accrual of further benefits under
Section 4.1, 5.1 or 5.2 at any time. No such withdrawal or suspension shall
deprive a Participant of his or her vested Accounts as of the date of withdrawal
or suspension.
(c)     The Company reserves the right by action of the Board or the
Compensation Committee of the Board to terminate the Plan at any time; provided
that upon termination, no Participant shall be deprived of his or her vested
Accounts hereunder determined as of the date of termination. Upon termination of
the Plan, the vested Accounts shall be paid in accordance with the terms of the
Plan in effect on the date of termination.
10.2.Transfer of Accounts. If an Eligible Employee ceases to be an Eligible
Employee on account of becoming eligible for the Company's Executive Deferred
Compensation Plan, the liability for the Employee's Accounts shall, to the
extent provided by the Administrative Committee in its sole discretion, be
transferred to and made a part of the Employee's account payable under that
Plan; provided, that the payment (and other relevant aspects) of such
transferred Accounts shall, to the extent necessary to comply with Code Section
409A, be handled in accordance with the terms of this Plan in effect on the date
of transfer.
10.3.Nontransferability of Benefits. The rights of a Participant and any
beneficiary under the Plan are not subject to the claims of their creditors and
may not be voluntarily or involuntarily transferred, assigned, alienated,
accelerated or encumbered. Notwithstanding the preceding sentence, the Accounts
payable to a Participant under the Plan may, consistent with the requirements of
Code Section 409A, be offset by any liability of the Participant owing to the
Employer or any Affiliate.




--------------------------------------------------------------------------------




10.4.Participant's Rights Unsecured. The Plan is intended to be unfunded for
purposes of both the Code and ERISA. The right of a Participant or his or her
beneficiary to receive payment of the Participant's Accounts hereunder shall be
a general unsecured claim against the Employer's general assets, and neither the
Participant nor his or her beneficiary shall have any rights in or against any
amount credited to any investment account, Trust, or any other specific assets
of the Employer. To the extent that any person acquires a right to receive
payments from an Employer under the Plan, such right shall be no greater than
the right of any general unsecured creditor of the Employer.
10.5.Domestic Relations Orders. If a court determines that a Spouse or former
Spouse of a Participant has an interest in the Participant's vested Accounts
under a final domestic relations order, the Administrative Committee (or its
delegate) may, in its sole discretion consistent with Code Section 409A,
distribute the Spouse's or former Spouse's interest to that Spouse or former
Spouse in accordance with such order.
10.6.Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas, to the extent applicable.
10.7.Compliance with Section 409A. This Plan is intended to comply with the
distribution and other applicable requirements of Section 409A of the Code. The
Plan shall be interpreted and applied in accordance with the requirements of
Section 409A (to the extent applicable).
10.8.Protective Provisions. A Participant shall cooperate with the Employer or
Administrative Committee by furnishing any and all information requested by the
Employer or Administrative Committee in order to facilitate the payment of
benefits hereunder, and by taking such physical examinations as the Employer or
Administrative Committee may deem necessary and taking such other action as may
be requested by the Employer or Administrative Committee.
10.9.Effect on Employment Rights. Nothing in this Plan shall be construed as
(a) giving any Participant any right to continued employment with an Employer or
any Affiliate, or (b) affecting the eligibility for, or calculation of, any
benefit provided to any Participant by the Employer to the extent permitted by
law. No Participant shall have the right to receive any benefit under the Plan
except in accordance with the Plan's terms.
10.10.Severability. If any provision of the Plan shall be held invalid or
unlawful for any reason, such event shall not affect or render invalid or
unenforceable the remaining provisions of the Plan.




--------------------------------------------------------------------------------




10.11.Notice. Any notice, consent, election, claim or demand required or
permitted to be given under the provisions of this Plan shall be in writing, and
shall be signed by the party giving or making the same. If such notice, consent,
election, claim or demand is to be mailed, it shall be sent by United States
certified mail, postage prepaid, addressed to the addressee's last known
address. The date of such mailing shall be deemed the date of notice, consent,
election, claim or demand.
10.12.Tax Liability. Any required federal, state or local tax withholding may be
withheld from any payment made pursuant to this Plan or from any other
compensation payable to the Participant. Notwithstanding the foregoing, a
Participant may, to the extent permitted by the Administrative Committee
consistent with Code Section 409A, elect to pay any required employment taxes
(and any resulting income taxes) that arise as of the date of deferral (or, if
later, vesting) hereunder either (a) by direct payment or (b) through the
withholding of such amounts from other compensation due the Participant. In the
alternative, the Administrative Committee may, in its sole discretion, offset
such taxes against the Participant's vested Accounts to the extent permitted
under Treas. Reg. Section 1.409A-3(j)(4) or other applicable regulations.
10.13.No Guarantee of Benefits. Nothing in this Plan shall constitute a
guarantee by Employer, Company, Administrative Committee or any other person or
entity that the Employer's assets will be sufficient to pay any benefits
hereunder.
10.14.Incapacity of Recipient. If the Administrative Committee determines that
any person to whom any benefits are payable hereunder is (a) unable to care for
his or her affairs because of illness or accident or (b) a minor, any payment
due under the Plan may be paid to the duly appointed guardian or conservator of
such person or to any third party who is eligible to receive payment from the
Plan for the account of such person. Any such payment shall be a complete
discharge of the Employer's liability for such payments hereunder.
10.15.Construction. Titles of articles and sections herein are for convenience
of reference only and are not to be taken into account in interpreting the Plan.
The masculine whenever used herein shall include the feminine. The singular
shall include the plural and the plural shall include the singular whenever used
herein unless the context requires otherwise.




--------------------------------------------------------------------------------




10.16.Successors. The provisions of this Plan shall bind and inure to the
benefit of the Employers and their successors and assigns. The term successors
as used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of an Employer, and successors of
any such corporation or other business entity.
IN WITNESS WHEREOF, Pioneer Energy Services Corp. has caused this document to be
executed by its duly authorized officer, this 29th day of January, 2013.
PIONEER ENERGY SERVICES CORP.
By: /s/ Lorne Phillips
Title: Chief Financial Officer








